IN THE SUPREME COUllT OF THE STATE OF WASHINGTON

                                       )
In the Matter of the Detention of      )            No. 91385-4
                                       )
JOHN CHARLES ANDERSON.                 )            ENBANC
                                       )
                                       )            Filed:      FEB 0 4 2016
   ,_______________________)                                 -----------------

       YU, J. -- Petitioner John Charles Anderson returns to this court a second

time asking that we reverse his civil commitment under chapter 71.09 RCW.

Specifically, he asks whether juvenile adjudication for a sexually violent offense is

a predicate "convict[ion]" under the applicable statutory provision, RCW

71.09.030(1)(e). We hold it is. We also reject his other challenges and therefore

affirm his civil commitment.

                                    BACKGROUND

       In 1988, when Anderson was 17 years old, he pleaded guilty in juvenile

court to statutory rape in the first degree. The victim was two and a half years old.

Anderson was sentenced to 100 weeks in a juvenile rehabilitation facility.
In re Det. ofAnderson, No. 91385-4


Anderson has since disclosed numerous uncharged juvenile sex offenses predating

his guilty plea, including other rapes.

       When Anderson's juvenile sentence was about to expire in 1990, the State

petitioned to have him involuntarily committed and he was transferred to Western

State Hospital (WSH) for an evaluation. Before the evaluation period ended,

Anderson voluntarily sought civil commitment. Anderson remained at WSH as a

voluntary patient for approximately 10 years. In 1998, Anderson requested to be

transferred to a less restrictive area of WSH. This less restrictive area was

intended for residents who "were managing their own lives and had the

wherewithal to take care of themselves," and residents who were transferred to the

less restrictive area were often later released into the community. 9 Verbatim

Report of Proceedings (VRP) (May 9, 2013) at 690. However, the psychosexual

evaluator determined that Anderson "was really not controlling his sexual impulses

to the degree that he claimed he had been," and recommended against transferring

him to the less restrictive area. Id. at 699.

       In February 2000, Anderson announced his intention to end his voluntary

commitment and the State petitioned to have him involuntarily committed as a

sexually violent predator (SVP) pursuant to chapter 71.09 RCW. Anderson was

transferred to the Special Commitment Center (SCC) during the pendency of the

State's petition in March 2001.


                                            2
In re Det. o.fAnderson, No. 91385-4


       The State's petition alleged that Anderson was "a person who at any time

previously has been convicted of a sexually violent offense and has since been

released from total confinement and has committed a recent overt act." 1 RCW

71.09.030(1)(e). 2 The predicate conviction the State relied on was Anderson's

1988 juvenile court adjudication for first degree statutory rape, and the "recent

overt acts" it relied on were sexual contacts Anderson had with four other patients

while at WSH. Three of those patients had been diagnosed with developmental

disabilities, and the fourth had been diagnosed with severe borderline personality

disorder. In 2004, after a bench trial, the trial court found Anderson was an SVP.

       The Court of Appeals reversed, holding that the trial court abused its

discretion by failing to appoint Anderson's requested expert witness. In re Det. of

Anderson, 134 Wash. App. 309, 321, 139 P.3d 396 (2006). This court agreed. In re

Det. ofAnderson, 166 Wash. 2d 543, 551, 211 P.3d 994 (2009) (Anderson I).

However, the majority of this court rejected Anderson's argument that his sexual

contacts with other WSH patients could not be recent overt acts as a matter of law,

and therefore remanded for retrial. We specifically stated that the State's expert

testimony regarding Anderson's sexual contacts at WSH "support a reasonable




        1
        The State concedes Anderson was not in total confinement at WSH.
       2
        The r(flevant statutes have been revised numerous times since the State filed its petition.
None of the revisions are material to our analysis, so we cite the current versions.


                                                 3
In re Det. ofAnderson, No. 91385-4


apprehension of sexually violent harm, and therefore by definition, Anderson's

sexual activities could constitute overt acts." ld. at 550.

       On remand, Anderson moved to dismiss, contending that his juvenile

adjudication was not a conviction, and thus he could not be subject to an SVP

petition under RCW 71.09.030(1)(e). He also contended that his sexual contacts

with other patients at WSH were not recent overt acts as a matter of law. The trial

court denied Anderson's motion to dismiss, and Anderson was retried by a jury.

The jury concluded that Anderson is an SVP, and the trial court entered an order

committing him to the SCC. The Court of Appeals affirmed in an unpublished

decision. In re Det. ofAnderson, noted at 185 Wash. App. 1036 (2015), review

granted, 183 Wash. 2d 1007, 352 P.3d 187 (2015).

                                           ISSUES

       A.     Is a juvenile adjudication for a sexually violent offense a predicate

conviction for a sexually violent offense in the context ofRCW 71.09.030(1)(e)?

       B.     Did the Court of Appeals err in holding that it is the law of this case

that Anderson's sexual contacts at WSH could be overt acts?

       C.     Did the State produce sufficient evidence to satisfy its burden of

proving beyond a reasonable doubt that Anderson is an SVP?




                                            4
In re Det. ofAnderson, No. 91385·-4


                                        ANALYSIS

A.     Juvenile adjudications for sexually violent offenses are predicate convictions
       in the context ofRCW 71.09.030(1)(e)

       Anderson argues that he cannot be subject to a petition brought under RCW

71.09.030(1)(e), which applies to "a person who at any time previously has been

convicted of a sexually violent offense and has since been released from total

confinement and has committed a recent overt act." 3 (Emphasis added). We hold

that a juvenile adjudication for a sexually violent offense is a predicate conviction

for purposes ofRCW 71.09.030(1)(e).

       We resolve questions of statutory interpretation de novo. In re Det. of

Martin, 163 Wash. 2d 501, 506, 182 P.3d 951 (2008). Our goal is '"to ascertain and

carry out the intent of the Legislature."' !d. (quoting Rozner v. City ofBellevue,

116 Wash. 2d 342, 347, 804 P.2d 24 (1991)).

       "Technically speaking, juveniles are not 'convicted' of crimes, but rather

'adjudicated' to have committed offenses." In re Juveniles A, B, C, D, E, 121
Wash. 2d 80, 87, 847 P.2d 455 (1993). However, we have long recognized that "the

Legislature's use of 'conviction' in statutes to refer to juveniles appears to be

endemic." Id.; see also State v. _Michaelson, 124 Wash. 2d 364, 367, 878 P.2d 1206


       3
        Although Anderson did not raise this argument until he was back before the trial court
on remand, the trial court exercised its discretion to reach the merits, and we do as well. See
RAP 2.5(c)(1); Clerk's Papers at 433 ("The Legislature intended that the term 'convicted' in
RCW 71.09.030(1)(e) refer to adjudications for both juvenile and adult sexual offenses.").


                                                5
In re Det. ofAnderson, No. 91385-4


( 1994). Indeed, even statutes and court rules specifically applicable to juveniles

sometimes use the word conviction to refer to juvenile adjudications. See, e.g.,

RCW 13.40.077 (recommended prosecutorial standards for juvenile court), .215(5)

(school placement for "a convicted juvenile sex offender" who has been released

from custody), .480 (release of student records regarding juvenile offenders); RCW

13.50.260(4) (sealing juvenile court records); JuCR 7.12(c)-(d) (criminal history of

juvenile offenders). Therefore, when considering whether a statutory reference to

convictions includes juvenile adjudications, we cannot rely on the word alone-we

consider the particular statutory context and purposes to determine what the

legislature intended. Michaelson, 124 Wash. 2d at 367; Juveniles A, B, C, D, E, 121
Wash. 2d at 87-88.

       Anderson's argument rests primarily on RCW 71.09.030(1), which lists the

five classes of individuals who may be subject to SVP petitions. Martin, 163
Wash. 2d at 507. The statute lists an individual who "has been convicted of a·

sexually violent offense" separately from an individual "found to have committed a

sexually violent offense as a juvenile." RCW 71.09.030(1)(a)-(b) (emphasis

added). Based on this difference, Anderson contends that the legislature did not

intend for juvenile adjudications to be predicate convictions in the context of RCW

71.09.030(1)(e).




                                           6
In re Det. ofAnderson, No. 91385-4


       Looking to the statutory scheme as a whole, chapter 71.09 RCW specifically

mentions sexually violent offenses committed as a juvenile twice. RCW

71.09.025(1)(a)(ii), .030(1)(b). As originally passed, those statutes plainly listed

juvenile adjudications separately to make it clear that chapter 71.09 RCW applied

equally to juvenile adjudications and adult convictions for sexually violent

offenses. 4 See LAWS OF 1992, ch. 45, § 3(1)(a)(i)-(ii); LAWS OF 1990, ch. 3,

§ 1003(1)-(2); In re Pers. Restraint of Young, 122 Wash. 2d 1, 54, 857 P.2d 989

(1993) ("By using the word 'offense', the Legislature indicated an intent to include

prior juvenile adjudications within the scope of permissible proof at sex predator

proceedings."). And there is no indication that when the legislature amended

RCW 71.09. 03 0( 1) by adding a provision for recent overt acts, it intended to create

a newfound distinction between convictions and juvenile adjudications in the

context of chapter 71.09 RCW. It simply brought the statute into compliance with

the due process principles articulated in Young, 122 Wash. 2d at 39-42.

       Notably, the current statutory scheme includes several key provisions that do

not differentiate between juvenile adjudications and adult convictions, but

nevertheless clearly apply to both. For instance, RCW 71.09.030(2) lists the




       4
         We acknowledge that if juvenile adjudications are convictions in the context of chapter
RCW 71.09, these two statutes separately mentioning juvenile adjudications become somewhat
redundant. However, these isolated redundancies are not sufficient to overcome the overall
statutory context and purposes. Cf Juveniles A, B, C, D, E, 121 Wash. 2d at 88.


                                                7
In re Det. ofAnderson, No. 91385-4


entities that are authorized to file SVP petitions. Martin, 163 Wash. 2d at 516.

Authorized entities include the prosecuting attorney of any county where "[t]he

person has been charged or convicted with a sexually violent offense" or "[a]

recent overt act occurred." RCW 71.09.030(2)(a)(i)-(ii). Conspicuously absent is

any mention of the prosecuting attorney of a county where the person has been

found to have committed a sexually violent offense as a juvenile. Similarly, RCW

71.09 .020(18) defines an SVP in part as "any person who has been convicted of or

charged vvith a crime of sexual violence." Nowhere does this definition mention a

person found to have committed a sexually violent offense as a juvenile. The

argument that juvenile adjudications cannot be convictions for purposes of chapter

71.09 RCW is plainly inconsistent with both of these provisions. 5

       It is not clear how the dissent's narrow focus on RCW 71.09.030(1), to the

·exclusion of the rest of the rest of chapter 71.09 RCW, can be reconciled with our

precedent holding that the meaning of a statutory provision "is discerned from all

that the Legislature has said in the statute and related statutes which disclose

legislative intent about the provision in question." Dep 't ofEcology v. Campbell &

 Gwinn, LLC, 146 Wash. 2d 1, 11, 43 P.3d 4 (2002). The dissent's interpretation also


       5 While RCW 71.09.020(18) and RCW 71.09.030(2) both mention a person who has been
"charged" with a sexually violent offense, we cannot interpret that to include charges brought
against a juvenile that result in an adjudication of guilt. A charge cannot form the basis for civil
commitment as an SVP unless the person "has been determined to be incompetent to stand trial"
or "has been found not guilty by reason of insanity:" RCW 71.09.030(1)( c)-(d).


                                                 8
In re Det. ofAnderson, No. 91385-4


leaves some baffling holes in the SVP statutory scheme. For example, if a juvenile

adjudication is not a conviction for the purposes of chapter 71.09 RCW, then no

one with a former juvenile adjudication for a sexually violent offense-whether in

custody or not-could meet the definition of an SVP found in RCW 71.09.020(18).

While that certainly could be a reasonable policy choice, it cannot have been what

was actually intended. If it were, surely the legislature would not have explicitly

authorized an SVP petition to be filed against a person "found to have committed a

sexually violent offense as a juvenile." RCW 71.09 .030(1 )(b). At the very least,

reconciling this conflict would require precisely the type of judicial rewriting that

the dissent purportedly so abhors. See dissent at 3.

       Similarly, the Juvenile Justice Act of 1977, chapter 13.40 RCW,

unmistal~ably   contemplates that a person found to have committed a sexually

violent offense as a juvenile who has been released from total confinement may be

subject to an SVP petition if he or she commits a recent overt act. See RCW

13.40.210(4)(b)(iii). This strongly indicates that RCW 71.09.030(1)(e) applies

equally to adult convictions and juvenile adjudications, just as the rest of chapter

71.09 RCW does.

       We may also consider the legislative purposes underlying chapter 71.09

RCW because "our primary directive is to adopt that interpretation which best




                                           9
In re Det. ofAnderson, No. 91385-4


advances the statute's legislative purpose." 6 Juveniles A, B, C, D, E, 121 Wash. 2d at

8 8. Chapter 71.09 RCW is primarily concerned with public safety: "Although the

ultimate goal of the statute is to treat, and someday cure, those whose mental

condition causes them to commit acts of sexual violence, its immediate purpose is

to ensure the commitment of these persons in order to protect the community."

Young, 122 Wash. 2d at 10. This purpose is better served by treating juvenile

adjudications for sexually violent offenses as convictions for purposes of RCW

71.09.030(1)(e). Cf Juveniles A, B, C, D, E, 121 Wash. 2d at 89 (holding that a

statute mandating human immunodeficiency virus testing for those "convicted" of

sex offenses applies to juvenile adjudications, due in part to "the legislative

mandate to protect the health of victims, offenders, and society").

       In light of the full statutory context presented, we hold that a juvenile

adjudication for a sexually violent offense is a predicate conviction for purposes of




       6
          There are indeed conceivable reasons why the legislature might choose to differentiate
between juvenile adjudications and adult convictions in any number of situations. See dissent at
3. Indeed, this court has recognized situations where the particular nature of juvenile
development and the special treatment they are afforded due to their immaturity are highly
relevant as a matter of statutory or constitutional law. See, e.g., State v. 0 'Dell, 183 Wash. 2d 680,
358 P.3d 359 (2015); State v. S..J. C., 183 Wash. 2d 408, 352 P.3d 749 (2015). We empathize with
the concerns raised by the seemingly harsh treatment or consequences that may arise in this
situation, but we must attempt to discern and effectuate the legislature's intent based on the
information available to us now. The overwhelming weight of that information indicates that the
dissent's interpretation is not what the legislature intended. The legislature unquestionably may
revise the statutory language if our analysis is flawed. See dissent at 4.


                                                 10
In re Det. of.Anderson, No. 91385-4


RCW 71.09.030(1)(e), and that Anderson's juvenile adjudication for first degree

statutory rape was a sufficient predicate conviction.

B.     The Court of Appeals properly held it is the law of this case that Anderson's
       sexual contacts at WSH could be overt acts

       On remand, Anderson moved to dismiss the State's petition, arguing that

noncriminal sexual activities between adults cannot be "overt" acts as a matter of

law. This court has already held, however, that Anderson's sexual contacts at

WSH could be overt acts:

       Dr. Phenix testified, and the trial court found, that Anderson engaged
       in sexual activity with vulnerable patients as substitutes for his
       preferred victims, children. As the Court of Appeals noted,
       Anderson's acts of exploiting vulnerable adults were closely akin to
       his assaults on children. Anderson also had ongoing sexual fantasies
       of children involving sexual violence. Dr. Phenix and other
       specialists who were familiar with Anderson's history and mental
       condition concluded in light of these factors that he posed a clear risk
       to reoffend if released from custody. Those expert opinions support a
       reasonable apprehension of sexually violent harm, and therefore by
       definition, Anderson's sexual activities could constitute overt acts.

Anderson I, 166 Wash. 2d at 550 (footnote omitted). That is the law of this case, and

we decline to revisit it. 7 Whether the State proved Anderson's WSH contacts

actually were overt acts depends on the sufficiency of the evidence presented at the

trial on remand. That is a separate issue, which we address below.




        7 We may reexamine our prior decision "where justice would best be served," RAP
2.5(c)(2), but Anderson does not point to any circumstances that would justify doing so, see
Chem. Bank v. Wash. Pub. Power Supply Sys., 102 Wash. 2d 874, 885-86, 691 P.2d 524 (1984).


                                               11
In re Det. ofAnderson, No. 91385-4


C.     The State presented sufficient evidence that Anderson is an SVP

       On remand, the jury was instructed that the State must prove beyond a

reasonable doubt "[t]hat John Anderson has committed a recent overt act." Clerk's

Papers (CP) at 755. Anderson contends that the State did not present sufficient

evidence to prove his sexual contacts at WSH were "overt" within the meaning of

RCW 71.09.020(12). 8 We hold the State produced sufficient evidence to meet its

burden.

       When reviewing the sufficiency of the evidence in the context of SVP

proceedings, we apply a similar standard to that used in criminal cases:

       [T]he evidence is viewed in the light most favorable to the State and
       all reasonable inferences from the evidence must be drawn in favor of
       the State and interpreted most strongly against the respondent. The
       commitment will be upheld if any rational trier of fact could have
       found the essential elements beyond a reasonable doubt.

In re Det. ofAudett, 158 Wash. 2d 712, 727-28, 147 P.3d 982 (2006) (citations

omitted). To determine whether the State produced sufficient evidence to meet its

burden of proving an overt act, we must answer two questions:

        first, an inquiry must be made into the factual circumstances of the
        individual's history and mental condition; second, a legal inquiry must
        be made as to whether an objective person knowing the factual
        circumstances of the individual's history and mental condition would
        have a reasonable apprehension that the individual's act would cause
        harm of a sexually violent nature.


        8 Anderson's briefing to this court does not challenge any of the other elements of the
 State's case or argue that his sexual contacts at WSH were not "recent."


                                                 12
In re Det. ofAnderson, No. 91385-4


In re Det. ofMarshall, 156 Wash. 2d 150, 158, 125 P.3d 111 (2005).

       1.     Factual inquiry

       Looking first to Anderson's history, the State produced evidence of

numerous incidents where Anderson took sexual advantage of others who were

comparatively physically, emotionally, or intellectually vulnerable. Before the age

of 18, Anderson committed numerous sexual offenses. He manipulated a younger

child into performing oral sex on him multiple times. He lured a five-year-old into

a secluded area with the intention of raping her. He had a sexual encounter that

clearly became nonconsensual when the other child told Anderson to stop and he

refused. He did not realize that this was rape until told so years later, and as

recently as 2011, he still described that encounter as "mutual." CP at 475.

Anderson also raped a two-year-old whom he was babysitting on about a dozen

separate occasions. When Anderson was 17, he raped a different two-year-old,

resulting in a juvenile adjudication for first degree statutory rape.

       As to Anderson's mental condition, the State presented evidence that

Anderson suffers from pedophilia and sexual sadism. An expert witness for the

State also diagnosed Anderson with a "personality disorder not otherwise specified

with antisocial[,] borderline[,] and narcissistic traits." 8 VRP (May 8, 20 13) at

538. Those traits predispose Anderson to violating other people's rights and acting

impulsively, and reduce his ability to experience empathy, insight, and remorse


                                           13
In re Det. ofAnderson, No. 91385-4


about the consequences of his behavior. While at WSH, Anderson participated in

sex offender treatment, but the State presented testimony that the treatment was

largely ineffective.

       The State alleged that four of Anderson's sexual contacts at WSH were overt

acts because the other participants were significantly more vulnerable to sexually

violent harm than Anderson was-three were developmentally disabled and one

had a severe personality disorder. Staff at WSH viewed these contacts as

exploitative and counseled Anderson to end them, but Anderson disregarded the

harm he was causing and refused to end the contacts.

       2.     Legal inquiry

       "[T]he legal inquiry determines whether an objective person knowing [the]

factual circumstances would have a reasonable apprehension of harm of a sexually

violent nature resulting from the act in question." State v. McNutt, 124 Wn. App.

344,350, 101 P.3d 422 (2004). This inquiry depends on the specific behavior

alleged to constitute a recent overt act, considered in light of the history and mental

condition of the alleged SVP. Marshall, 156 Wash. 2d at 159.

       Anderson's history reveals a pattern of sexual behaviors directed at

comparatively vulnerable individuals. The State introduced evidence that

Anderson often did not anticipate or recognize the harmful effects of his

behavior-for instance, he had to be told that continuing to have sex with someone


                                          14
In re Det. ofAnderson, No. 91385-4


after that person tells him to stop is rape. The State also introduced evidence that

even when Anderson did know that his behavior was harmful, he persisted-for

instance, repeatedly raping a two-year-old who screamed and bled. The evidence

presented regarding Anderson's mental conditions shed light on his inability or

refusal to consider the harmful effects of his behavior-his sexual disorders

predispose him to engage in sexual behavior that harms others, and his personality

disorders predispose him to impulsivity, lack of empathy, and exploitation.

      · Unrestricted release into the community is certain to present unexpected

circumstances. A person predisposed to commit sexually violent offenses must be

able to recognize what activities might cause sexually violent harm and refrain

from engaging in them. Anderson has a long history of failing to do so. The

sexual contacts Anderson had at WSH are consistent with that pattern. Based on

this information, an objective person might have a reasonable apprehension that

Anderson would cause sexually violent harm if released into the community.

                                     CONCLUSION

       We hold that Anderson's juvenile adjudication for first degree statutory rape

was a predicate conviction for purposes ofRCW 71.09.030(1)(e). It is the law of

this case that Anderson's sexual contacts at WSH could be overt acts, and we

decline to revisit the merits of that issue. Finally, we hold that the State presented




                                          15
In re Det. ofAnderson, No. 91385-4


sufficient evidence to prove that Anderson's sexual contacts at WSH were "overt"

acts within the meaning ofRCW 71.09.020(12). We affirm his civil commitment.




                                        16
In re Det. ofAnderson, No. 91385-4




                                          I~
WE CONCUR:




                                     17
In re Detention ofAnderson (John Charles)




                                     No. 91385-4

      JOHNSON, J. (dissenting)-In the area of juvenile justice, the legislature

expressly established what, where, and how juvenile criminal adjudications play a

role in future proceedings. These comprehensive policy decisions are reflected in

specific statutory sections. The majority rewrites and disrupts these legislative

choices, essentially based on the majority's disagreement with the explicit choices

the legislature established. The statute as written simply does not subject John

Anderson to civil commitment.

      As an initial matter, RCW 13.04.240, governing statutory references to

juvenile delinquents or juvenile delinquency, expressly states, "An order of court

adjudging a child a juvenile offender or dependent under the provisions of this

chapter shall in no case be deemed a conviction of crime." Throughout the entire

statutory scheme, certain juvenile adjudications play a role in other proceedings

where the statute expressly provides. The majority recognizes those statutory

distinctions and choices, yet ignores the express statutory language. The relevant

sections of the statute at issue here provide:
In re Detention ofAnderson (John Charles), No. 91385-4
(Johnson, J., dissenting)


       A petition may be filed alleging that a person is a sexually violent
       predator and stating sufficient facts to support such allegation when it
       appears that: ...
       (b) a person found to have committed a sexually violent offense as a
      .juvenile is about to be released from total confinement; ... or
       (e) a person who at any time previously has been convicted of a
       sexually violent offense and has since been released from total
       confinement and has committed a recent overt act.

RCW 7l.09.030(1)(b), (e) (emphasis added).

       Subsection (1 )(b) applies to juveniles who are in custody after having

committed a sexually violent offense. Conversely, subsection (1)(e) expressly

applies to persons convicted of a sexually violent offense. This language could not

be clearer and needs no interpretation. Juveniles are not convicted of crimes, and

we should not rewrite the statute where the language is clear and unambiguous on

its face. Subsections (1)(a) through (d) affect individuals either presently in

custody and about to be released or released from custody. Subsection (1 )(e)

creates a different classification in that it pertains only to those defendants who

were "convicted" of a sexually violent offense, have since been released from total

confinement, and have committed a recent overt act. The majority purports to

consider
'
         the legislative history in an attempt to advance its reading of the purpose
                       '                    .




of the statute and concludes that the legislature meant to establish that a juvenile

adjudication for a sexually violent offense is a predicate conviction for purposes of

subsection (1 )(e), and then finds Anderson's prior juvenile adjudication a sufficient

                                                2
In re Detention ofAnderson (John Charles), No. 91385-4
(Jol1nson, J., dissenting)


predicate conviction. The majority has to ignore the language of subsection (1 )(b)

that differs markedly from the language of the section the majority strains itself to

rewrite. Subsection ( 1)(b) pertains to "person[ s] found to have committed a

sexually violent offense as a juvenile [and who are] about to be released from total

confinement." (Emphasis added.) This express language unambiguously draws a

distinction within the section of the statute between persons convicted of violent

offenses and juveniles who have committed sexually violent offenses. The statute

by its terms clearly does not apply to Anderson. Our role in interpreting statutes

should be to focus on the words of a statute and refrain from second-guessing clear

and unambiguous language.

       By concluding that Anderson's interpretation of the statute's clear and

unambiguous language is "plainly inconsistent" with the statutory scheme under

chapter 71.09 RCW, the majority rewrites the statute. Majority at 8. Anderson does

not fall within the class of individuals subject to a petition under chapter 71.09

RCW. Anderson has never been convicted of a crime.

       The majority ignores that the Juvenile Rehabilitation Administration system

already has the necessar>' procedure.s and the requisite judicial power necessary to

deal with juveniles that the adult criminal system does not. Many reasons

conceivably support the legislative choice in treating juvenile offenders differently,



                                              3
In re Detention ofAnderson (.John Charles), No. 91385-4
(Johnson, J., dissenting)


and where statutes expressly provide for different treatment, no need exists to

rewrite those statutes. Moreover, if the legislature disagrees with our statutory

analysis, it can surely revise the language in that statute in any way it chooses. We

should not.

       Mr. Anderson is not subject to commitment under this statute, and the order

of commitment should be vacated.




                                              4